ACCEPTED
                                                                                                      03-15-00402-CV
                                                                                                              7716647
                                                                                           THIRD COURT OF APPEALS
                                                                                                      AUSTIN, TEXAS
                                                                                                11/6/2015 10:47:36 AM
                                                                                                    JEFFREY D. KYLE
                                                                                                               CLERK
                        NO. 03-15-00402-CV
____________________________________________________________
                 IN THE THIRD COURT OF APPEALS
                                                     FILED IN
                         AUSTIN, TEXAS         3rd COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                   ANTHONY WEST,            11/6/2015 10:47:36 AM
                                                      Appellant                JEFFREY D. KYLE
                                                                                     Clerk
                                                                V.

                      DAVID WANNAMAKER,
                            Appellee
 ____________________________________________________________
                    NOTICE OF DESIGNATION
                       OF LEAD COUNSEL

   1.       In accordance with Tex. R. App. P. 6.1, Appellee, David Wannamaker, hereby

gives notice that the undersigned, Joseph Loiacono II, is designated as lead counsel.

   2.       All future correspondence, notices, pleadings and orders are to be directed to

Mr. Loiacono’s attention at the following address:

                                                  Joseph Loiacono II
                                                  State Bar No. 12506450
                                                  WILSON GROSENHEIDER JACOBS
                                                  & LOIACONO, L.L.P.
                                                  3410 Far West Blvd., Suite 205
                                                  Austin, Texas 78731
                                                  512/478-1657
                                                  512/478-9016 (Fax)
                                                  joeloiacono@wgmj.com

   3.       In accordance with Tex. R. App. P. 6.1, lead counsel for Appellee at the trial

court has also provided his signature on this notice.




G:\WGMJ\18758\Pleadings\Appeal\Notice of Designation of Lead Counsel.doc     Page 1 of 2
                                                            Respectfully submitted,

                                                            WILSON GROSENHEIDER JACOBS
                                                            & LOIACONO, L.L.P.
                                                            3410 Far West Blvd., Suite 205
                                                            Austin, Texas 78731
                                                            512/478-1657; 512/478-9016 (Fax)
                                                            johnwilson@wgmj.com

                                                            By: /s/ John C. Wilson
                                                                John C. Wilson, P.C.
                                                                State Bar No. 21699000


                                                            WILSON GROSENHEIDER JACOBS
                                                            & LOIACONO, L.L.P.
                                                            3410 Far West Blvd., Suite 205
                                                            Austin, Texas 78731
                                                            512/478-1657
                                                            512/478-9016 (Fax)
                                                            joeloiacono@wgmj.com


                                                            By: /s/ Joseph Loiacono II
                                                               Joseph Loiacono II
                                                               State Bar No. 12506450

                                                            ATTORNEYS FOR DANIEL WANNAMAKER

                                        CERTIFICATE OF SERVICE

       I hereby certify that I caused the foregoing Notice of Designation of Lead
Counsel to be duly served upon the following parties by the service method indicated
below.

CMRRR 7015 0640 0004 9636 3330
Anthony West 1152842, Pro Se
3899 St. Hwy 98
New Boston, TX 75570

          This the 6th day of November, 2015.


                                                            /s/ Joseph Loiacono II ____
                                                            Joseph Loiacono II
G:\WGMJ\18758\Pleadings\Appeal\Notice of Designation of Lead Counsel.doc                 Page 2 of 2